USCA4 Appeal: 22-6679      Doc: 11         Filed: 09/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6679


        JOHN RODNEY JOHNSON,

                             Petitioner - Appellant,

                      v.

        DONNIE AMES, Superintendent,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. Thomas E. Johnston, Chief District Judge. (2:19-cv-00487)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        John Rodney Johnson, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE
        ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6679         Doc: 11       Filed: 09/27/2022     Pg: 2 of 2




        PER CURIAM:

               John Rodney Johnson seeks to appeal the district court’s order denying his Fed. R.

        Civ. P. 60(b) motion for relief from the court’s prior order denying relief on his 28 U.S.C.

        § 2254 petition. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); see generally United States v.

        McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability will not

        issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Johnson has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2